—Order, Supreme Court, New York County (Milton Williams, J.), entered on or about April 8, 1993, which denied petitioner’s application to stay arbitration of respondents’ uninsured motorist claim, unanimously affirmed, with costs.
*367All of the documentary evidence indicates that the policy covering the offending vehicle had been cancelled effective August 10, 1991 for nonpayment of premiums. No evidence having been offered by petitioner to rebut this showing, its application to stay the arbitration was properly denied. Concur — Carro, J. P., Wallach, Asch and Nardelli, JJ.